 



EXHIBIT 10.118
AMENDMENT NO. 4
TO
T-MOBILE USA SERVICE PARTNER
SERVICES AGREEMENT
This Amendment No. 4, dated August 30, 2007 (this “Fourth Amendment”) is made to
that certain T-Mobile USA Service Partner Services Agreement, dated August 1,
2005, as amended by that certain Amendment No. 1, dated June 23, 2006, as
amended by that certain Amendment No. 2 dated April 2007, and as amended by that
certain Amendment No. 3 dated July 31, 2007 between StarTek USA, Inc., a
Colorado corporation (“Service Partner”), with a principal place of business at
100 Garfield Street, Denver, Colorado 80206, and T-Mobile USA, Inc., a Delaware
corporation (“T-Mobile USA”), with offices for business at 12920 SE 38th Street,
Bellevue, Washington 98006 (the “Agreement”). Except as specifically defined
otherwise herein, all terms defined in the Agreement shall have the same
meanings when used in this Fourth Amendment.
Service Partner and T-Mobile agree as follows:
1. A new Section 3.1 is hereby added to the Agreement, which shall read in its
entirety as follows:
3.1 Unless terminated sooner as provided herein this Agreement shall commence as
of the Effective Date and continue for a period of one (1) year.
3.1.1 This Agreement shall automatically renew until October 1, 2007, unless
either Party provides written notice of non-renewal to the other Party at least
ninety (90) days prior to the expiration of the current term, September 1, 2007.
2. The amendments made to the Agreement by this Fourth Amendment will be
effective as of the date of this Fourth Amendment. The Agreement, as
supplemented and amended by this Fourth Amendment, remains in full force and
effect. To the extent the terms of this Fourth Amendment conflict with any
provisions of the Agreement, this Fourth Amendment shall govern.

              T-MOBILE USA, INC.   STARTEK USA, INC.
 
           
By:
  /s/ BETTY JONES   By:   /s/ PATRICK M. HAYES
 
           
 
           
Name:
  Betty Jones   Name:   Patrick M. Hayes
 
           
 
           
Title:
  VP Customer Services   Title:   COO
 
           
 
           
Date Signed:
  9/3/07   Date Signed:   8/30/07
 
           

 

